DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the above application filed on 01 January 2022.  Claims 1-20 are examined.
This application is a CON of 15/622,262 06/14/2017 PAT 11242804.
Specification



The disclosure is objected to because of the following informalities:
Para [0007] line 1, “embodiments of the method and apparatus” is believed to be in error for – embodiment of the apparatus –.  
Para [0034] line 3, “mixer assembly 316” is believed to be in error for – fuel-air mixer 316 –.  
Para [0034] line 10, “static turbine vanes 262” is believed to be in error for – static turbine vanes 262, 264 –.  
Para [0046] line 6, the following statement should be added in line 6 after “intermediate cavities 428”, to clarify Figure 7 and it should read as follows: intermediate cavities 428 (only one intermediate cavity 428 is shown).
Para [0046], Paragraph 46 fails to mention the support tower 701 that is depicted in Figure 7.  Examiner recommends adding information that’s supports the Support tower depicted in Figure 7 along with a new reference character for the support tower. 
Para [0048] line 11, the following statement should be added in line 12 after “cooling holes 916”, to clarify Figure 9 and it should read as follows: cooling holes 916 (only one cooling hole 916 is shown).
Appropriate correction is required.


Drawings
Figure 7 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  Reference character 701 for the “support tower” (the S-shaped structure in Figure 7) is not in the description.  	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be re-numbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-4, 6, 8-9, 13 and 18-19 are objected to because of the following informalities:  
Regarding Claim 1:
The recitation “a plurality of plurality of labyrinthine” (l. 12) is believed to be in error for – a plurality of labyrinth –.
Regarding Claim 2:
The recitation “plurality of labyrinthine annular restrictions” (l. 2) is believed to be in error for – plurality of labyrinth annular restrictions –.
Regarding Claim 3:
The recitation “a flow of cooling fluid” (l. 4) is believed to be in error for – the flow of the cooling fluid –.
Regarding Claim 4:
The recitation “the flow of cooling fluid” (l. 4) is believed to be in error for – the flow of the cooling fluid –. 
Regarding Claim 6:
The recitation “a velocity of the flow of cooling fluid” (l. 4) is believed to be in error for – the velocity of the flow of the cooling fluid –.
Regarding Claims 8 and 18:
The recitation “each fuel nozzle in the first plurality of fuel nozzles” (l. 14 in claim 8 and l. 17 in claim 18) is believed to be in error for – each said fuel nozzle in the first plurality of fuel nozzles –.
Regarding Claim 9:
The recitation “plurality of labyrinthine annular restrictions” (l. 1) is believed to be in error for – plurality of labyrinth annular restrictions –.
Regarding Claim 13:
The recitation “a velocity of the flow of cooling fluid” (l. 2) is believed to be in error for – the velocity of the flow of cooling fluid –.
Regarding Claim 18:
The recitation a first region outside said casing” (ll. 8-9) is believed to be in error for – a first region outside said liner –.
Regarding Claim 19:
The recitation “plurality of labyrinthine annular restrictions” (ll. 1-2) is believed to be in error for – plurality of labyrinth annular restrictions –.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 15, the recitation “a flow of cooling fluid” (l. 3) renders the claim indefinite because it is unclear if “a flow of cooling fluid” is referring to the flow of the same cooling fluid that flows into the central bore or to the flow of another fluid that is flowing through the support tower cooling holes and into the combustor.  For the purposes of examination, “a flow of cooling fluid" will be interpreted "the flow of another cooling fluid", because it does not refer with antecedent basis to the same cooling fluid that flows into the central bore.  
Claims 16-17 are rejected based on their dependency on Claim 15.  

Claim Rejections - 35 USC § 103









In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.









The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.










Claims 1-4, 8-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jause 9587831 in view of Penz 2012/0240583.
Regarding Claim 1, Jause teaches a leakage management assembly 160 for an orifice (178,159 – both refer to the same orifice in the combustion liner) configured to at least one of (i) limit a flow of a leakage fluid past an instrument 158 positioned within the orifice 178,159 and extending into a hot gas path (139 combustion chamber receiving the combustion air) or (ii) channel a flow of a cooling fluid (122 arrows showing the path of air flow) to the instrument 158, said leakage management assembly 100 comprising (Col. 5, ll. 26-33 and 60-63; Fig. 2-3 and 10):
	a ferrule 162 having a first end 168 and a second end 172 including (Col. 5, ll. 34-45 and Fig. 3; Ferrule 162 includes portions 168, 169, 172, 174):
	an annular ferrule body 162 having a central bore 170 extending therethrough; an annular assembly cone 169 formed at a first end 168 of said ferrule 162, said annular assembly cone 169 comprising an annular convergent lip (flared mouth), said annular assembly cone 169 configured to facilitate directing the instrument into said central bore 170; and a annular restriction 168 extending from a radially inner surface of said annular ferrule body 162 toward said central bore 170 (Col. 5, ll. 34-45; Fig. 3).








Jause does not teach a labyrinth ferrule including a plurality of plurality of labyrinthine annular restrictions extending from a radially inner surface of said annular ferrule body toward said central bore.
Penz teaches a similar assembly (Fig. 7) and in particular
	a plurality of labyrinthine annular restrictions 204 - [A], [B], [C] (labyrinthine annular restrictions 204 marked up as elements A-C) ([0032]; Fig. 9).

    PNG
    media_image1.png
    479
    853
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 9 of Penz (US 2012/0240583)










It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the ferrule 162 of Jause with Penz’s plurality of labyrinthine annular restrictions [A], [B], [C], and arrange them on element 168 of Jause and have them extend from a radially inner surface of said annular ferrule body toward said central bore 170 of Jause, in order to reduce or control the leakage airflow (Penz; [0030], ll. 8-17 and [0032]).  
As a further clarification, Penz does not explicitly teach a plurality of labyrinthine annular restrictions terminating radially prior to any portion of the instrument in the central bore.  However, the modified leakage management assembly 160 of Jause in view of Penz, comprises a labyrinth ferrule that has a plurality of labyrinthine annular restrictions (taught by Penz) terminating radially prior to any portion of the instrument 158 (taught by Jause) in the central bore 170 (taught by Jause).
Regarding Claim 8, Jause teaches a combustor 118 (Fig. 1) comprising:
	a liner 130 including an orifice 178, said liner defining a hot gas path (139 combustion chamber receiving the combustion air) configured to channel a flow of a hot gas 123 in a first direction (Col. 4, line 59 – Col. 5. Line 2; Fig. 2-3);
a seal assembly 160 coupled to said liner 130 and positioned within said orifice 178, said seal assembly 160 configured to separate said hot gas path 118 from a first region 186 outside said liner 130, said seal assembly 160 comprising (Col. 5, ll. 26-33 and 60-66; Fig 2-3):
	a ferrule 162 comprising (Col. 5, ll. 34-45 and Fig. 3; Ferrule 162 includes portions 168, 169, 172, 174): 
	an annular ferrule body 162 comprising a central bore 170 extending therethrough, said central bore 170 configured to receive and instrument 158 therethrough; an annular assembly cone 169 formed at the first end 168 of said ferrule 162, said annular assembly cone 169 comprising an annular convergent lip (flared mouth), said annular assembly cone 169 configured to direct a flow of cooling fluid 122 into said central bore 170; and a annular restriction 168 extending from a radially inner surface of said annular ferrule body 162 toward said central bore 170 (Col. 5, ll. 34-45; Fig. 3). 













Jause does not teach a labyrinth ferrule including a plurality of plurality of labyrinthine annular restrictions extending from a radially inner surface of said annular ferrule body toward said central bore.
Penz teaches 
	a plurality of labyrinthine annular restrictions 204 - [A], [B], [C] (labyrinthine annular restrictions 204 marked up as elements A-C) ([0032]; Fig. 9).

    PNG
    media_image1.png
    479
    853
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 9 of Penz (US 2012/0240583)


It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the ferrule 162 of Jause with Penz’s plurality of labyrinthine annular restrictions [A], [B], [C], and arrange them on element 168 of Jause and have them extend from a radially inner surface of said annular ferrule body toward said central bore 170 of Jause, for the same reason as discussed in rejection of claim 1 above.   
Regarding Claim 18, Jause teaches a gas turbine engine comprising 100 (Fig. 1):
a core engine comprising a casing at least partially surrounding a high pressure compressor 107, a combustor 118, and a high pressure turbine 125 in a serial flow arrangement, said combustor 118 comprising (Col. 4, ll. 29-56; Fig.1):
a liner 130 including an orifice 178,159, said liner defining a hot gas path (139 combustion chamber receiving the combustion air) configured to channel a flow of a hot gas 123 in a first direction; a seal assembly 160 coupled to said liner 130 and positioned within said orifice 178, said seal assembly 160 configured to separate said hot gas path 118 from a first region 186 outside said casing 130, said seal assembly 160 comprising (Col. 5, ll. 26-33 and 60-63; Fig. 2-3):
a ferrule 162 comprising (Col. 5, ll. 34-45 and Fig. 3; Ferrule 162 includes portions 168, 169, 172, 174):	
an annular body 162 comprising a central bore 170 extending therethrough; an annular assembly cone 169 formed at the first end of said ferrule 162, said annular assembly cone 169 comprising an annular convergent lip (flared mouth), said annular assembly cone 169 configured to direct a flow of a cooling fluid 122 into said central bore 170, and a annular restriction 168 extending from a radially inner surface of said annular ferrule body 162 toward said central bore 170 (Col. 5, ll. 34-45; Fig. 3). 

















Jause does not teach a labyrinth ferrule including a plurality of plurality of labyrinthine annular restrictions extending from a radially inner surface of said annular ferrule body toward said central bore.
Penz teaches 
	a plurality of labyrinthine annular restrictions 204 - [A], [B], [C] (labyrinthine annular restrictions 204 marked up as elements A-C) ([0032]; Fig. 9).

    PNG
    media_image1.png
    479
    853
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 9 of Penz (US 2012/0240583)


It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the ferrule 162 of Jause with Penz’s plurality of labyrinthine annular restrictions [A], [B], [C], and arrange them on element 168 of Jause and have them extend from a radially inner surface of said annular ferrule body toward said central bore 170 of Jause, for the same reason as discussed in rejection of claim 1 above.   
Regarding Claims 2 and 9, Jause in view of Penz teaches the invention as claimed and as discussed above for claims 1 and 8, respectively.  However, Jause in view of Penz, as discussed so far, does not teach said plurality of labyrinthine annular restrictions comprises a first annular restriction, a second annular restriction, and a third annular restriction that extend radially inwardly toward said central bore.
Penz further teaches
said plurality of labyrinthine annular restrictions 204 comprises a first annular restriction [A], a second annular restriction [B], and a third annular restriction [C] ([0032]; Annotated Fig. 9, below).     

    PNG
    media_image1.png
    479
    853
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 9 of Penz (US 2012/0240583)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the labyrinth ferrule of Jause in view of Penz with Penz’s said plurality of labyrinthine annular restrictions 204 that comprises a first annular restriction [A], a second annular restriction [B], and a third annular restriction [C], for the same reason as discussed in rejection of claim 1 above.   
Regarding Claims 3 and 10, Jause in view of Penz teaches the invention as claimed and as discussed above for claims 2 and 9, respectively.  However, Jause in view of Penz, as discussed so far, does not teach said first annular restriction, said second annular restriction, said annular ferrule body, and the instrument define a first intermediate cavity within a leakage gap, said first intermediate cavity is configured to reduce a velocity of the flow of the cooling fluid through said central bore.
Penz further teaches
	said first annular restriction and said second annular restriction [A, B respectively], define a first intermediate cavity [D] ([0032]; Annotated Fig. 9, below).

    PNG
    media_image1.png
    479
    853
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 9 of Penz (US 2012/0240583)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the labyrinth ferrule of Jause in view of Penz with Penz’s said first annular restriction and said second annular restriction [A, B respectively] that define a first intermediate cavity [D], for the same reason as discussed in rejection of claim 1 above.   
Jause in view of Penz, as discussed so far, does not teach said first intermediate cavity is configured to reduce a velocity of the flow of the cooling fluid through said central bore.
The recitation “first intermediate cavity is configured to reduce a velocity of the flow of the cooling fluid through said central bore” is directed to an intended use of said first intermediate cavity. 
Jause in view of Penz, with the labyrinth ferrule structure that comprises said first annular restriction and said second annular restriction [A, B respectively] that define a first intermediate cavity [D] is capable of reducing a velocity of the flow of the cooling fluid through said central bore.  Furthermore, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114, II.  
As a further clarification, Penz does not explicitly teach a plurality of labyrinthine annular restrictions terminating radially prior to any portion of the instrument in the central bore.  However, the modified leakage management assembly 160 of Jause in view of Penz, comprises first annular restriction and second annular restriction [A, B respectively] (taught by Penz) terminating radially prior to any portion of the instrument 158 (taught by Jause) in the central bore 170 and define a first intermediate cavity [D] (taught by Jause) within the leakage gap (gap). 
Regarding Claims 4 and 11, Jause in view of Penz teaches the invention as claimed and as discussed above for claims 3 and 10, respectively.  However, Jause in view of Penz, as discussed so far, does not teach said second annular restriction, said third annular restriction, said annular ferrule body, and the instrument define a second intermediate cavity within said leakage gap, said second intermediate cavity is configured to reduce the velocity of the flow of the cooling fluid through the central bore.
Penz further teaches
said second annular restriction and said third annular restriction [B,C respectively] define a second intermediate cavity [E] ([0032]; Annotated Fig. 9, seen below).

    PNG
    media_image1.png
    479
    853
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 9 of Penz (US 2012/0240583)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the labyrinth ferrule of Jause in view of Holland and Penz with Penz’s said second annular restriction and said third annular restriction [B,C respectively] that define a second intermediate cavity [E], for the same reason as discussed in rejection of claim 1 above.   
Jause in view of Penz, as discussed so far, does not teach said second intermediate cavity is configured to reduce the velocity of the flow of the cooling fluid through the central bore.
The recitation “second intermediate cavity is configured to reduce a velocity of the flow of the cooling fluid through said central bore” is directed to an intended use of said second intermediate cavity. 
Jause in view of Holland and Penz, with the labyrinth ferrule structure that comprises said second annular restriction and said third annular restriction [B,C respectively] that define a second intermediate cavity [E] is capable of reducing a velocity of the flow of the cooling fluid through said central bore.  Furthermore, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114, II.  
As a further clarification, Penz does not explicitly teach a plurality of labyrinthine annular restrictions terminating radially prior to any portion of the instrument in the central bore.  However, the modified leakage management assembly 160 of Jause in view of Penz, comprises second annular restriction and third annular restriction [B,C respectively] (taught by Penz) terminating radially prior to any portion of the instrument 158 (taught by Jause) in the central bore 170 and define a second intermediate cavity [E] (taught by Jause) within the leakage gap (gap). 
Regarding Claim 15, Jause in view of Penz teaches the invention as claimed and as discussed above for claim 8, and Jause further teaches
said orifice 178,159 comprises a support tower (164,166; Housing includes portions 176,180,182,185) extending from said liner 130 (Col. 5, ll. 45-52; Fig. 3), 
said support tower defining a plurality of support tower cooling holes 190,192 configured to channel the flow of the cooling fluid (122 arrows representing air flow) into said combustor, the flow of cooling fluid 122 configured to cool a region of said support tower (Col. 5, line 60 – Col. 6 line 7, and Col. 6, ll. 51-52; Fig. 10).
Regarding Claim 16, Jause in view of Penz teaches the invention as claimed and as discussed above for claim 15, and Jause further teaches
said support tower 164,166 further defines at least one support tower intermediate cavity [F] configured to reduce a velocity of the flow of cooling fluid (Annotated Fig. 10, below.  Figure depicts airflow of air as represented by arrows 122 flowing through the plurality of channels, representing a path. In that path, there is a visible cavity [F], which by its design would reduce the velocity of the flowing air.  This is because of the size of the cavity compared to the channel from which the air is flowing into the cavity.  Due to the conservation of mass, the velocity of the flow in the channel before the cavity would be higher than the velocity of the air in the cavity region, because the cross sectional area of the cavity region is bigger than that of the channel through which the air flow through to enter the cavity.).

    PNG
    media_image2.png
    510
    814
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 10 of Jause (US 9587831)









Regarding Claim 17, Jause in view of Penz teaches the invention as claimed and as discussed above for claim 16, and Jause further teaches
said at least one support tower intermediate cavity [F] comprises a tortuous path (122 arrow depict the airflow of the component) configured to cool said region of said support tower 164,166 (Col. 5, line 60 – Col. 6 line 7, and Col. 6, ll. 51-52; Fig. 10.  Examiner interprets the term “tortuous path” as being an indirect, non-straight, path of airflow.  Annotated Fig. 10, below).

    PNG
    media_image2.png
    510
    814
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 10 of Jause (US 9587831)










Regarding Claim 19, Jause in view of Penz teaches the invention as claimed and as discussed above for claim 18.  However, Jause in view of Penz, as discussed so far, does not teach said plurality of labyrinthine annular restrictions comprises a first annular restriction, a second annular restriction, and a third annular restriction arranged radially within said central bore. 
Penz further teaches
said plurality of labyrinthine annular restrictions 204 comprises a first annular restriction [A], a second annular restriction [B], and a third annular restriction [C] ( [0032]; Annotated Fig. 9, below).     

    PNG
    media_image1.png
    479
    853
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 9 of Penz (US 2012/0240583)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the labyrinth ferrule of Jause in view of Penz with Penz’s said plurality of labyrinthine annular restrictions 204 that comprises a first annular restriction [A], a second annular restriction [B], and a third annular restriction [C], for the same reason as discussed in rejection of claim 1 above.   As a result, said plurality of labyrinthine annular restrictions would comprise a first annular restriction, a second annular restriction, and a third annular restriction that are arranged radially inwardly within said central bore, as claimed.
Regarding Claim 20, Jause in view of Penz teaches the invention as claimed and as discussed above for claim 19, and Jause further teaches
said annular body 162 and an instrument 158 inserted into said central bore 170 (Fig. 3).
Jause in view of Penz, as discussed so far, does not teach said first annular restriction, said second annular restriction, said annular body, and an instrument inserted into said central bore define a first intermediate cavity within a leakage gap, wherein said first intermediate cavity is configured to reduce a velocity of the flow of the cooling fluid into the hot gas path.
Penz further teaches
said first annular restriction and said second annular restriction [A, B respectively], define a first intermediate cavity [D] ([0032]; Annotated Fig. 9, below).

    PNG
    media_image1.png
    479
    853
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 9 of Penz (US 2012/0240583)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the labyrinth ferrule of Jause in view of Penz with Penz’s said first annular restriction and said second annular restriction [A, B respectively] that define a first intermediate cavity [D], for the same reason as discussed in rejection of claim 1 above.  
Jause in view of Penz, as discussed so far, does not teach said first intermediate cavity is configured to reduce a velocity of the flow of the cooling fluid through said central bore.
The recitation “first intermediate cavity is configured to reduce a velocity of the flow of the cooling fluid through said central bore” is directed to an intended use of said first intermediate cavity. 
Jause in view of Penz, with the labyrinth ferrule structure that comprises said first annular restriction and said second annular restriction [A, B respectively] that define a first intermediate cavity [D] is capable of reducing a velocity of the flow of the cooling fluid through said central bore.  Furthermore, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114, II.  
As a further clarification, Penz does not explicitly teach a plurality of labyrinthine annular restrictions terminating radially prior to any portion of the instrument in the central bore.  However, the modified leakage management assembly 160 of Jause in view of Penz, comprises first annular restriction and second annular restriction [A, B respectively] (taught by Penz) terminating radially prior to any portion of the instrument 158 (taught by Jause) in the central bore 170 and define a first intermediate cavity [D] (taught by Jause) within the leakage gap (gap). 












Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jause in view of Penz, and further in view of Maier 5190440.
Regarding Claims 5 and 12, Jause in view of Penz teaches the invention as claimed and as discussed above for claims 4 and 11, respectively.  However, Jause in view of Penz, does not teach further comprising a plurality of cooling holes extending through said annular ferrule body to said first and second intermediate cavities, said plurality of cooling holes configured to channel a flow of a second fluid into said first and second intermediate cavities.
Maier teaches
further comprising a plurality of cooling holes (82,90 – 1st hole; 94,98 – 2nd hole) extending through said annular ferrule body 66 to said first and second intermediate cavities (92,100 respectively) said plurality of cooling holes (82,90; 94,98) configured to channel a flow of a second fluid (fluid flowing through holes 82,90; 94,98) into said first and second intermediate cavities (92,100 respectively) (Col. 6, ll. 27-57; Col. 7, ll. 1-18; Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the labyrinth ferrule with first and second intermediate cavities of Jause in view of Penz with Maier’s a plurality of cooling holes (82,90 – 1st hole; 94,98 – 2nd hole) extending through said annular ferrule body 66 to said first and second intermediate cavities (92,100 respectively) said plurality of cooling holes (82,90; 94,98) configured to channel a flow of a second fluid (fluid flowing) into said first and second intermediate cavities (92,100 respectively), in order to improve “labyrinth seal which reduces or eliminates the inlet swirl and the tangential velocity component” (Col. 1, ll. 42-44; Maier).   
Regarding Claims 6 and 13, Jause in view of Penz, and Maier teaches the invention as claimed and as discussed above for claims 5 and 12, respectively.  However, Jause in view of Penz, and Maier, as discussed so far, does teach said plurality of cooling holes are configured to reduce a velocity of the flow of the cooling fluid through the central bore.
Maier further teaches
said plurality of cooling holes (82,90 – 1st hole; 94,98 – 2nd hole) are configured to reduce a velocity of the fluid of the cooling (fluid flowing from P2 to P1, from chamber 92 to chamber 100; see Fig. 8) through the central bore (central bore is the space between element 66 and 34) (Col. 6, ll. 27-57; Col. 7, ll. 1-18; Fig. 8.  It is obvious that the air flowing through the plurality of cooling holes and entering chambers 92 and 100, as seen in Fig. 8, would reduce the velocity of the cooling fluid flowing through the central bore because more flow would enter into the chambers through the cooling holes (82,90; 94,98) than the amount of flowing from P2 to P1, from chamber 92 to chamber 100, therefore the flow would be reduced as claimed). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the labyrinth ferrule Jause in view of Penz, and Maier with Maier’s said plurality of cooling holes (82,90 – 1st hole; 94,98 – 2nd hole) are configured to reduce a velocity of the fluid of the cooling (fluid flowing from P2 to P1, from chamber 92 to chamber 100) through the central bore (central bore is the space between element 66 and 34), for the same reasons as discussed in rejection of claims 5 and 12, respectively, above.   
Regarding Claim 7, Jause in view of Penz, and Maier teaches the invention as claimed and as discussed above for claim 6.  However, Jause in view of Penz, and Maier, as discussed so far, does teach the flow of the second fluid is configured to maintain a positive purge into the hot gas path.
Maier further teaches
the flow of the second fluid (fluid flowing through holes 82,90; 94,98) is configured to maintain a positive purge into the hot gas path (intended use) (Col. 6, ll. 27-57; Col. 7, ll. 1-18; Fig. 8.  It is obvious that the air flowing through the plurality of cooling holes and entering chambers 92 and 100, as seen in Fig. 8, would maintain a positive purge into the hot gas path because more flow would enter into the chambers through the cooling holes (82,90; 94,98) than the amount of flowing from P2 to P1, from chamber 92 to chamber 100, therefore the flow would maintain a positive purge into the hot gas path, as claimed). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the labyrinth ferrule of Jause in view of Penz, and Maier with Maier’s flow of the second fluid (fluid flowing through holes 82,90; 94,98), for the same reason as discussed in rejection of claim 5 above.   
The recitation “flow of the second fluid is configured to maintain a positive purge into the hot gas path” is directed to an intended use of said plurality of cooling holes.  
Jause in view of Penz, and Maier with the labyrinth ferrule structure that comprises said first, second, and third annular restrictions [A,B,C] that define a first and second intermediate cavities [D,E] that further comprise a plurality of cooling holes (82,90 – 1st hole; 94,98 – 2nd hole; see Fig. 8 of Maier) extending through said annular ferrule body to said first and second intermediate cavities, is capable of maintaining a positive purge into the hot gas path.  Furthermore, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114, II.  
Regarding Claim 14, Jause in view of Penz, and Maier teaches the invention as claimed and as discussed above for claim 13.  However, Jause in view of Penz, and Maier, as discussed so far, does teach the flow of the second fluid is configured to cool the instrument and the orifice.
Maier further teaches
the flow of the second fluid (fluid flowing through holes 82,90; 94,98) is configured to cool the instrument and the orifice (intended use) (Col. 6, ll. 27-57; Col. 7, ll. 1-18; Fig. 8.  It is obvious that the air flowing through the plurality of cooling holes and entering chambers 92 and 100, as seen in Fig. 8, would cool the instrument (element 34; see Fig. 8) and the orifice (space between element 66 and 34; see Fig. 8) because more flow would enter into the chambers through the cooling holes (82,90; 94,98) than the amount of flowing from P2 to P1, from chamber 92 to chamber 100, therefore the flow would contact and cool the instrument and the orifice, as claimed). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the labyrinth ferrule of Jause in view of Penz, and Maier with Maier’s flow of the second fluid (fluid flowing through holes 82,90; 94,98), for the same reason as discussed in rejection of claim 12 above.   
The recitation “flow of the second fluid is configured to cool the instrument and the orifice” is directed to an intended use of said plurality of cooling holes. 
Jause in view of Penz, and Maier with the labyrinth ferrule structure that comprises said first, second, and third annular restrictions [A,B,C] that define a first and second intermediate cavities [D,E] that further comprise a plurality of cooling holes (82,90 – 1st hole; 94,98 – 2nd hole; see Fig. 8 of Maier) extending through said annular ferrule body to said first and second intermediate cavities, is capable of cooling the instrument and the orifice.  Furthermore, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114, II.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741